Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 03/08/2021 have been placed in record and considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any US Patent issued for pend US Patent Application Number 16/064,892, now US Patent 10694394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
This office action considers claims 1, 3-16 and 19-23 are pending.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS
1. (Currently Amended) A computer-implemented method, comprising:
	under control of one or more processors:
	retrieving, from a data store, historical network traffic data associated with a base station node;
	generating a network-congestion model for the base station node, based at least in part on the historical network traffic data;
monitoring network traffic data at the base station node, the base station node including at least one cell that is configured for 5G-NR communication transmissions via a 5G-New Radio (5G-NR) spectrum;
	analyzing the network traffic data with data-points of the network-congestion model to determine an LTE bandwidth requirement and a bandwidth part (BWP) for 5G-NR communication transmissions within one cell of the base station node
	identifying a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for LTE communication transmissions, based at least in part on the LTE bandwidth requirement;

	generating optimization data for transmission to the base station node, the optimization data including computer-executable instructions that configure the select number of subframes as the MBSFN subframes and further configure the BWP within the one cell of the base station node.
	


3. (Previously Presented) The computer-implemented method of claim 1, further comprising:
retrieving, from the data store, bandwidth allocation rules that define a threshold bandwidth allocation for the LTE communication transmissions, and
wherein, the identifying the select number of subframes for the LTE communication transmissions is based at least in part on the bandwidth allocation rules.

4. (Previously Presented) The computer-implemented method of claim 1, further comprising:
identifying one or more client devices configured to operate within the 5G-NR spectrum, based at least in part on analysis of the network traffic data; and
analyzing energy requirements of the one or more client devices, the energy requirements being associated with a sample rate or baseband processing of the 5G-NR communication transmissions, and
wherein, determining the BWP is further based at least in part on the energy requirements.

5. (Previously Presented) The computer-implemented method of claim 1, further comprising:
identifying one or more client devices configured to operate within the 5G-NR spectrum, based at least in part on analysis of the network traffic data; and
retrieving, from the data store, bandwidth allocation rules associated with energy consumption of the one or more client devices configured to operate within the 5G-NR spectrum, and
determining a frequency bandwidth of the BWP is further based at least in part on the bandwidth allocation rules.


identifying one or more client devices configured to operate within the 5G-NR spectrum, based at least in part on analysis of the network traffic data;
identify a subset of the one or more client devices as low-energy Internet-of-Things (IoT) devices; and
determining a second BWP for the 5G-NR communication transmissions associated with the low-energy IoT devices, the second BWP having a narrower bandwidth relative to the first BWP, and
wherein, generating the optimization data for transmission to the base station node further includes computer-executable instructions that configure the second BWP within the one cell of the base station node.

7. (Original) The computer-implemented method of claim 1, further comprising:
identifying one or more client devices configured to operate within the 5G-NR spectrum, based at least in part on analysis of the network traffic data; 
generating Radio Resource Control (RRC) signal data for transmission to the one or more client devices to operate within a frequency bandwidth of the BWP; and
transmitting the RRC signal data to the base station node.

8. (Previously Presented) The computer-implemented method of claim 1, further comprising:
retrieving, from a data-store, scheduling criteria that prioritize the LTE communication transmissions within the BWP of the MBSFN subframes ahead of the 5G-NR communication transmissions, based at least in part on the scheduling criteria and the LTE bandwidth requirement;
generating RRC signal data to prioritize the LTE communication transmissions; and
transmitting RRC signal data to the base station node.

9. (Previously Presented) The computer-implemented method of claim 1, wherein the one cell includes a first Time Division (TD) and a second (TD), the first (TD) corresponding to the MBSFN subframes, and the second (TD) corresponding to remaining subframes of the plurality of subframes, and further comprising:
identifying a subset of the LTE communication transmissions associated with Transmission Mode 9 (TM9)-enabled client devices, based at least in part on analysis of the network traffic data; 
generating RRC signal data that prioritizes the subset of the LTE communication transmissions to occur within the first (TD); and
transmitting the RRC signal data to the base station node.

10. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
retrieving, from a data store, historical network traffic data associated with a base station node;
generating a network-congestion model for the base station node, based at least in part on the historical network traffic data;
analyzing network traffic data at the base station node operating within a telecommunication network relative to data-points of the network-congestion model to determine an LTE bandwidth requirement and a bandwidth part (BWP) for 5G-NR communication transmissions, the base station node including at least one cell that is configured for communications via a first spectrum;
identifying a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for communication transmissions via a second spectrum, based at least in part on analysis of the network traffic data;
identifying a plurality of client devices configured to operate within a 5G-NR spectrum, the 5G-NR spectrum corresponding to one of the first spectrum or the second spectrum;

generating optimization data for transmission to the base station node, the optimization data including computer-executable instructions that configure the select number of subframes as the MBSFN subframes and further configure the BWP within the one cell of the base station node.

11. (Original) The one or more non-transitory computer-readable media of claim 10, wherein the first spectrum and the second spectrum corresponds to one of the 5G-NR spectrum or an LTE spectrum, and
wherein the second spectrum is different from the first spectrum.

12. (Previously Presented) The one or more non-transitory computer-readable media of claim 10, further storing instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
retrieving, from the data store, bandwidth allocation rules that is configured to prioritize communication transmissions via the first spectrum relative to the second spectrum, and
wherein, determining the BWP for the 5G-NR communication transmissions is based at least in part on the bandwidth allocation rules.

13. (Original) The one or more non-transitory computer-readable media of claim 10, wherein the BWP is a first BWP, and further storing instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
determining a first subset of client devices of the plurality of client devices and a second subset of client devices of the plurality of client devices, based at least in part on one of energy consumption requirements or bandwidth usage requirements; and

wherein, generating the optimization data for transmission to the base station node further includes computer-executable instructions that dynamically configure the second BWP.

14. (Original) The one or more non-transitory computer-readable media of claim 13, further storing instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
generating RRC signal data that prioritizes a first set of communication transmissions associated with the first subset of client devices to occur via the first BWP and a second set of communication transmissions associated with the second subset of client devices to occur via the second BWP, based at least in part on scheduling criteria; and
transmitting the RRC signal data to the base station node.

15. (Original) The one or more non-transitory computer-readable media of claim 10, further storing instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
identifying a first subset of client devices configured to operate within the first spectrum and a second subset of client devices configured to operate within the second spectrum, based at least in part on analysis of the network traffic data;
generating RRC signal data that prioritizes communication transmissions associated with the second subset of client devices to occur within the MBSFN subframes, and prioritizes communication transmissions associated with the first subset of client devices to occur within remaining subframes of the plurality of subframes associated with the one cell; and
transmitting the RRC signal data to the base station node.


one or more processors;
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
retrieve, from a data store, historical network traffic data associated with a base station node;
generate a network-congestion model for the base station node, based at least in part on the historical network traffic data;
monitor network traffic data at the base station node operating within a telecommunication network, the base station node including at least one cell that is configured for communications via a first spectrum;
correlate the network traffic data with data-points of the network-congestion model to determine an LTE bandwidth requirement and a bandwidth part (BWP) for 5G-NR communication transmissions within the at least one cell of the base station node;
identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for communication transmissions via a second spectrum, based at least in part on a correlation of the network traffic data with data points of the network-congestion model;

generate optimization data for transmission to the base station node that includes computer-executable instructions to configure the select number of subframes as the MBSFN subframes and further configure the BWP within the one cell of the base station node.

17. (Canceled) 

18. (Canceled) 

19. (Previously Presented) The system of claim 16, wherein the one or more modules are further executable by the one or more processors to:
retrieve, from the data store, bandwidth allocation rules that is configured to prioritize communication transmissions via the first spectrum relative to the second spectrum, and
wherein, determining the BWP for the 5G-NR communication transmissions is based at least in part on the bandwidth allocation rules.

20. (Original) The system of claim 16, wherein the second spectrum corresponds to a 5G-NR spectrum, and wherein the one or more modules are further executable by the one or more processors to:
retrieve, from a data-store, scheduling criteria that prioritize communication transmissions associated with a first subset of 5G-NR client devices relative to a second subset of 5G-NR client devices, the scheduling criteria being at least in part on user-priority, device-priority, or service-priority; 
generate RRC signal data that prioritizes communication transmissions associated with the first subset of 5G-NR client devices within the BWP; and
transmit the RRC signal data to the base station node.

21. (Previously Presented) The one or more non-transitory computer-readable media of claim 10, wherein determining the BWP for the 5G-NR communication transmissions is further based at least in part on a correlation of the network traffic data and the data-points of the network-congestion model. 


identify one or more client devices configured to operate within a 5G-NR spectrum, based at least in part on analysis of the network traffic data; and
determine energy requirements of the one or more client devices, the energy requirements being associated with a sample rate or baseband processing of the 5G-NR communication transmissions, and
wherein to determine the BWP is further based at least in part on the energy requirements. 

23. (New) The system of claim 16, wherein the first spectrum and the second spectrum corresponds to one of the 5G-NR spectrum or an LTE spectrum, and
wherein the second spectrum is different from the first spectrum.



Allowable Subject Matter
Claims 1, 3-16 and 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn method, system and product to dynamically share available bandwidth within a cell of a base station node between different air-interface technologies, such as Long-Term Evolution (LTE) and 5G -New Radio (5G-NR). based on bandwidth allocation rules and an analysis of network traffic, in real-time to make efficient use of available spectrum resources and additionally improving power saving efficiencies for corresponding 5G-NR devices.
inter alia, a computer-implemented method, with corresponding structure described by Fig. 24 and specification (paragraphs [209-210), comprising under control of one or more processors a particular combination of elements, specifically “… generating a network-congestion model for the base station node, based at least in part on the historical network traffic data; monitoring network traffic data at the base station node, the base station node including at least one cell that is configured for 5G-NR communication transmissions via a 5G-New Radio (5G-NR) spectrum; analyzing the network traffic data with data-points of the network-congestion model to determine an LTE bandwidth requirement and a bandwidth part (BWP) for 5G-NR communication transmissions within one cell of the base station node bandwidth requirement; …”, which is neither taught nor suggested by any prior art individually or in any other combination. Accordingly, the applicant claim 1 is allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 12/16/2020.
Independent claims 10 and 16 with similar features as in claim 1 are also allowed for the same reason as above.
Dependent claims 3-9, 11-15 and 19-23 being dependent on independent claims 1, 10 and 16 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
De Pasquale et al. (US9578517), describing full spectrum sharing
Bala et al. (US20180270815), describing dynamic parameter adjustment for LTE coexistence
Marjelund. Pekka J. (US20200084797), describing radio band sharing between nodes
Damnjanovic et al. (US20190394790), describing 5G new radio with sharing between priority access license and general authorized access communications
Patel et al. (US20180242163), describing co-existence mechanisms for shared spectrum and unlicensed spectrum
Babaei et al. (US20190141695), describing communications based on wireless device capabilities
Subramani et al. (US20190053144), describing cellular device cell selection
Yi, Yunjung  (US20200154496), describing method and apparatus for supporting dual connectivity in NR
Gao et al. (US6738350), describing congestion avoidance approach for a switching communication system with transmission constraints


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413